938 N.E.2d 516 (2010)
John R. KING, petitioner,
v.
Chad PATTON, respondent.
No. 109980.
Supreme Court of Illinois.
November 24, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its judgment in King v. Patton, case No. 4-09-0088 (12/11/09). The appellate court is directed to reconsider its judgment in light of K. Miller Construction Co. v. McGinnis, 238 Ill.2d 284, 345 Ill.Dec. 32, 938 N.E.2d 471 (2010), to determine whether a different result is warranted.